Exhibit 10.8

 

TERM NOTE

 

$24,545,454.57   January 9, 2002

 

FOR VALUE RECEIVED, INTEGRATED CIRCUIT SYSTEMS, INC.; ICST, INC.; ICS
TECHNOLOGIES, INC.; INTEGRATED CIRCUIT SYSTEMS PTE LTD; MICRO NETWORKS
CORPORATION (hereinafter jointly and severally the “Borrower”) hereby promise to
pay to the order of FIRST UNION NATIONAL BANK, its successors and assigns (the
“Lender”), in lawful money of the United States and in immediately available
funds, the principal amount of TWENTY FOUR MILLION FIVE HUNDRED FORTY FIVE
THOUSAND FOUR HUNDRED FIFTY FOUR DOLLARS AND FIFTY SEVEN CENTS ($24,545,454.57)
in consecutive monthly installments beginning on January 31, 2002, and
continuing on the last Business Day of each succeeding month until the
Termination Date, when all remaining principal and interest is due and payable.

 

This Note is the Term Note referred to in the Revolving Credit and Term Loan
Agreement dated December 31, 2001 (as such agreement may be amended or modified,
the “Loan Agreement”) by and among the Borrower, the Lender (as Agent and Bank),
its successors and assigns, and Fleet National Bank. All capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Loan Agreement. This Note renews, extends and replaces that certain Term
Note (“Term Note”) dated December 31, 2001, evidencing an original principal
amount of $24,545,454.57. This Note is not a novation and shall not be deemed to
diminish, terminate, or satisfy all or any of the Obligations or any Collateral
security therefor under the Loan Agreement, the Term Note, or any other Loan
Document.

 

Reference is made to the Loan Agreement for a statement of the terms and
conditions under which the Term Loan evidenced hereby has been made, is secured,
and may be repaid or accelerated. The Loan Agreement, among other things,
contains provisions regarding borrowings under a Term Loan Facility, interest to
be payable at either a Base Rate or LIBOR Rate, acceleration of the maturity of
the Term Loan upon the happening of certain stated events, prepayments on
account of the principal, late charges, a Default Rate of interest after the
occurrence of an Event of Default, and remedies of the Lender after the
occurrence of an Event of Default. The terms and conditions of the Loan
Agreement are incorporated herein by reference thereto.

 

Until maturity (whether by acceleration or otherwise), or the occurrence of an
Event of Default, interest shall accrue on the outstanding principal balance
hereof at the per annum rate or rates as set forth in the Loan Agreement.
Subsequent to maturity or the occurrence of an Event of Default or the entry of
any judgment hereunder or otherwise, interest shall accrue at the Default Rate.
Accrued interest shall be payable at the times provided for in the Loan
Agreement.

 

All amounts payable by the Borrower to the Lender hereunder shall be paid
directly to the Agent at 201 S. College Street, Charlotte, North Carolina 29288
(or at such other address which the Agent shall give notice to the Borrower in
accordance with the Loan Agreement) in immediately available funds.

 

The Borrower hereby waives the requirements of demand, presentment, protest,
notice of protest and dishonor and all other demands or notices of any kind in
connection with the delivery, acceptance, performance, default, dishonor or
enforcement of this Note.

 

The Borrower hereby authorizes the Lender to keep computer stored records of the
amount and Type of all Term Loans made to the Borrower and all renewals,
conversions, and payment of principal amounts in respect of the Term Loan, which
records shall, in the absence of manifest error, be conclusive as to the
outstanding principal amount of the Term Loan; provided, however, that the
failure to keep such records with respect to any Term Loan or renewal,
conversion or payment shall not limit or otherwise affect the obligations of the
Borrower under the Loan Agreement or this Note.

 

Borrower specifically waives any right to any form of notice or to any
acknowledgment by agent which might be applicable pursuant to the Pennsylvania
Probate, Estates and Fiduciaries Code (“Probate Code”), as amended, to any power
of attorney, or any warrant of attorney to



--------------------------------------------------------------------------------

confess judgment, granted herein and hereby directs that any power of attorney,
or any warrant of attorney to confess judgment, granted herein not be construed
in accordance with the terms of the Probate Code.

 

Borrower hereby certifies that this Note and the Loan Documents were executed in
the Commonwealth of Pennsylvania and delivered to Lender in the Commonwealth of
Pennsylvania. The construction, interpretation and enforcement of this Note
shall be governed by the internal laws of the Commonwealth of Pennsylvania
without reference to that Commonwealth’s conflicts of law principles. Any
reference herein to Borrower shall be deemed to refer to and be applicable to
each signatory separately as well as all of them jointly. The obligations and
liabilities hereunder of each signatory shall be joint and several and the term
“Borrower” shall mean all or some or any of them.

 

CONFESSION OF JUDGMENT. THE FOLLOWING PARAGRAPH SETS FORTH A POWER OF AUTHORITY
FOR ANY ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER. IN GRANTING THIS WARRANT
OF ATTORNEY TO CONFESS JUDGMENT AGAINST BORROWER, THE BORROWER, JOINTLY AND
SEVERALLY, FOLLOWING CONSULTATION WITH COUNSEL FOR BORROWER AND WITH KNOWLEDGE
OF THE LEGAL EFFECT HEREOF, HEREBY KNOWINGLY, INTENTIONALLY, VOLUNTARILY,
INTELLIGENTLY AND UNCONDITIONALLY WAIVES ANY AND ALL RIGHTS THE BORROWER HAS OR
MAY HAVE TO PRIOR NOTICE AND AN OPPORTUNITY FOR HEARING UNDER THE RESPECTIVE
CONSTITUTIONS AND LAWS OF THE UNITED STATES OF AMERICA, COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE INCLUDING, WITHOUT LIMITATION, A HEARING PRIOR TO
GARNISHMENT AND ATTACHMENT OF THE BORROWER’S BANK ACCOUNT AND OTHER ASSETS.
BORROWER ACKNOWLEDGES AND UNDERSTANDS THAT BY ENTERING INTO THIS NOTE CONTAINING
A CONFESSION OF JUDGMENT CLAUSE THAT BORROWER IS VOLUNTARILY, INTELLIGENTLY AND
KNOWINGLY GIVING UP ANY AND ALL RIGHTS, INCLUDING CONSTITUTIONAL RIGHTS, THAT
BORROWER HAS OR MAY HAVE TO NOTICE AND A HEARING BEFORE JUDGMENT CAN BE ENTERED
AGAINST BORROWER AND BEFORE THE BORROWER’S ASSETS, INCLUDING, WITHOUT
LIMITATION, ITS BANK ACCOUNTS, MAY BE GARNISHED, LEVIED, EXECUTED UPON AND/OR
ATTACHED. BORROWER UNDERSTANDS THAT ANY SUCH GARNISHMENT, LEVY, EXECUTION AND/OR
ATTACHMENT SHALL RENDER THE PROPERTY GARNISHED, LEVIED, EXECUTED UPON OR
ATTACHED IMMEDIATELY UNAVAILABLE TO BORROWER. IT IS SPECIFICALLY ACKNOWLEDGED BY
BORROWER THAT THE LENDER HAS RELIED ON THIS WARRANT OF ATTORNEY AND THE RIGHTS
WAIVED BY BORROWER HEREIN IN RECEIVING THIS NOTE AND AS AN INDUCEMENT TO GRANT
FINANCIAL ACCOMMODATIONS TO THE BORROWER.

 

If an Event of Default occurs under this Note or any other Loan Documents, the
Borrower hereby jointly and severally authorizes and empowers any attorney of
any court of record or the prothonotary or clerk of any county in the
Commonwealth of Pennsylvania, or in any jurisdiction where permitted by law or
the clerk of any United States District Court, to appear for Borrower in any and
all actions which may be brought hereunder and enter and confess judgment
against the Borrower or any of them in favor of the Lender for such sums as are
due or may become due hereunder or under any other Loan Documents, together with
costs of suit and actual collection costs including, without limitation,
reasonable attorneys’ fees equal to 10% of the full amount confessed hereunder
but in no event less than $5,000.00, with or without declaration, without prior
notice, without stay of execution and with release of all procedural errors and
the right to issue executions forthwith. The Borrower agrees that the confession
may include the amounts of the attorneys’ commission specified in the preceding
sentence for the purpose of establishing a sum certain and reserves the right
only to contest the collection by Lender of any attorneys’ fees which are
unreasonable or have not been actually incurred by Lender. To the extent
permitted by law, Borrower waives the right of inquisition on any real estate
levied on, voluntarily condemns the same, authorizes the prothonotary or clerk
to enter upon the writ of execution this voluntary condemnation and agrees that
such real estate may be sold on a writ of execution; and also waives any relief
from any appraisement, stay or exemption law of any state now in force or
hereafter enacted. Borrower further waives the right to any notice and hearing
prior to the execution, levy, attachment or other type of enforcement of any
judgment obtained hereunder, including, without limitation, the right to be
notified and heard prior to the garnishment, levy, execution upon and

 

2



--------------------------------------------------------------------------------

attachment of Borrower’s bank accounts and other property. If a copy of this
Note verified by affidavit of any officer of the Lender shall have been filed in
such action, it shall not be necessary to file the original thereof as a warrant
of attorney, any practice or usage to the contrary notwithstanding. The
authority herein granted to confess judgment shall not be exhausted by any
single exercise thereof, but shall continue and may be exercised from time to
time as often as the Lender shall find it necessary and desirable and at all
times until full payment of all amounts due hereunder and under any other Loan
Documents. The Lender may confess one or more judgments in the same or different
jurisdictions for all or any part of the Obligations arising hereunder or under
any other Loan Documents to which Borrower is a party, without regard to whether
judgment has theretofore been confessed on more than one occasion for the same
Obligations. In the event that any judgment confessed against the Borrower is
stricken or opened upon application by or on behalf of Borrower or any Obligor
for any reason, the Lender is hereby authorized and empowered to again appear
for and confess judgment against Borrower for any part or all of the Obligations
owing under this Note and/or for any other liabilities, as herein provided.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
have caused this Note to be executed under seal by its duly authorized officer
as of the day and year first above written.

 

BORROWER

 

INTEGRATED CIRCUIT SYSTEMS, INC.       INTEGRATED CIRCUIT SYSTEMS PTE LTD By:  

/s/    JUSTINE LIEN        

      By:  

/s/    HOCK E. TAN        

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Justine Lien, Chief Financial Officer

         

Tan Hock Eang, Director

Attest:  

/s/    JUSTINE LIEN        

      Attest:  

/s/    JUSTINE LIEN        

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Justine Lien, Secretary

         

Justine Lien, Chief Financial Officer

[SEAL]       [SEAL] ICST, INC.       ICS TECHNOLOGIES, INC. By:  

/s/    JUSTINE LIEN        

      By:  

/s/    JUSTINE LIEN        

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Justine Lien, Chief Financial Officer

         

Justine Lien, Chief Financial Officer

Attest:  

/s/    JUSTINE LIEN        

      Attest:  

/s/    JUSTINE LIEN        

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

   

Justine Lien, Secretary

         

Justine Lien, Secretary

[SEAL]       [SEAL] MICRO NETWORKS CORPORATION         By:  

/s/    HOCK E. TAN        

             

--------------------------------------------------------------------------------

               

Tan Hock Eang, President

            Attest:  

/s/    JUSTINE LIEN        

             

--------------------------------------------------------------------------------

               

Justine Lien, Secretary

            [SEAL]        

 

3